Citation Nr: 0841884	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-11 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran whose 
military service extended from February 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.   


FINDINGS OF FACT

1.  The veteran died in May 2005; pancreatic cancer with 
respiratory failure was certified as the cause of death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  The evidence of record does not demonstrate a causal 
relationship between the cause of the veteran's death and an 
incident of his military service.  


CONCLUSION OF LAW

The cause of the veteran's death was not due to a disability 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  
 
In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In a letter dated in October 2005, the RO provided the 
appellant with explanations of the information required to 
substantiate DIC claims based on previously service-connected 
conditions and on conditions not yet service connected.  The 
veteran was not service connected for any disability at the 
time of his death; this negated the RO's duty to provide a 
statement of conditions for which the veteran was service-
connected at the time of his death.  The RO sent additional 
correspondence in January 2007, requesting that the appellant 
provide certain details surrounding the veteran's claimed in-
service asbestos exposure.  In a February 2007 statement in 
support of claim, the appellant responded to the RO's 
questions.  
 
With respect to the duty to assist the veteran, it is noted 
that medical records from Heartland Health, Hines Hospital, 
and a VA medical center (VAMC) have been obtained in 
connection with the claim.  The Board's duty to assist also 
requires obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008), see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The duty to obtain a medical opinion arises 
only if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether the veteran suffered an event, injury, 
or disease in service a determination that the Board must 
make.  McLendon, 20 Vet. App. 79, 82 (2006).  For reasons 
discussed more fully below, there is no credible evidence of 
an in-service injury, event, or disease. 

The Board has reviewed all of the evidence in the claims 
file, which includes, but is not limited to: the appellant's 
contentions; service medical records, service personnel 
records; private medical records; and VA medical records.  
The appellant has not made the RO or the Board aware of any 
other evidence relevant to her appeal, and no further 
development is required to comply with the duty to assist the 
appellant in developing the facts pertinent to her claim.  
Accordingly, the Board will proceed with appellate review.  
 
Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  Establishing service connection 
for a disability requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 
C.F.R. § 3.303(d) (2008). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (2008). 
 
In order to be a contributory cause of death, it must be 
shown that there were debilitating effects due to a service-
connected disability that made the veteran materially less 
capable of resisting the effects of the fatal disease or that 
a service-connected disability had a material influence in 
accelerating death, thereby contributing substantially or 
materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1) (2008). 
 
It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3). 
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 
 
In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has the Secretary promulgated any regulations. 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA 
has compiled the M21-1, a manual that provides some guidance 
for considering compensation claims based on exposure to 
asbestos.   
 
The Court has held that the M21-1 does not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Rather, it contains guidelines which serve to 
inform and educate adjudicators as to the high exposure of 
asbestos and the prevalence of disease found in insulation 
and shipyard workers.  They direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure.  Dyment v. West, 
13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999). 

Analysis 
 
In this case, the determinative issues presented by the claim 
are whether the veteran had asbestos exposure during service 
and whether the pancreatic cancer and respiratory arrest that 
caused the veteran's death were related to asbestos exposure 
during service over 40 years prior.  The veteran's death 
certificate reveals that he died in May 2005 at the age of 
59.  Months of pancreatic cancer and minutes of respiratory 
failure were certified as the causes of death.  No autopsy 
was conducted.  The diagnosis of pancreatic cancer was 
confirmed by Dr. R.L. of Heartland Complementary and 
Integrative Medicine in March 2005.    
 
Service records showed that the veteran served as a ship 
personnelman in the Navy. In a February 2007 statement in 
support of claim, the appellant asserted that the veteran was 
exposed to asbestos aboard the USS San Pablo while it was in 
dry dock in September of 1966 and that this caused his death.  
She also stated that the veteran was exposed to asbestos on 
the USS Belknap and the USS Josephus Daniels.   
 
The M21-1 provides some guidance with respect to occupational 
asbestos exposure.  It states that some of the major 
occupations involving exposure to asbestos included mining, 
milling, work in shipyards, insulation work, demolition of 
old buildings, carpentry and construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
military equipment, etc.  Department of Veterans Affairs, 
Veteran's Benefits Administration, Manual M21-1, Part IV, 
Subpart ii, Chapter 2, Section C, 9, f.  The advisory 
information further states that high exposure to asbestos and 
a high prevalence of disease have been noted in insulation 
and shipyard workers.  
 
The Board notes that the veteran most certainly served aboard 
Navy ships during the Vietnam War.  The appellant submitted 
letters dated in June 1966 and June 1967 which commended the 
veteran's service aboard the USS Josephus Daniels, USS 
Belknap, and USS San Pablo.  However, there is no evidence of 
record which establishes that the veteran, as a ship 
personnelman, had any significant asbestos exposure.  In 
fact, a Navy Job Titles chart from the AOJ, sent along with a 
letter dated in May 2002, shows that a ship personnelman had 
low probability of asbestos exposure.    
 
The veteran's service medical records are of record.  There 
is no indication in any of the service medical records that 
the veteran had any diagnosis of any lung disorder during 
active service. His December 1967 separation examination 
report revealed that his lungs were normal, and a chest x-ray 
examination was negative for any abnormality. 
 
There is no medical evidence of any asbestos-related lung 
disability.  March 2005 test results indicated a focal 
nodular pleural thickening in the right lung base, which 
could have represented a nodule within the lung or simply a 
focal nodular pleural thickening.  Neither the test results, 
nor the other medical evidence contained in the claims file, 
correlate the above findings with asbestos exposure.  Dr. 
R.L.'s March 2005 diagnostic notes indicate that the veteran 
was a smoker. 

In a March 2006 notice of disagreement, the appellant 
contended that in-service asbestos exposure caused the 
veteran's pancreatic cancer and subsequent death.  The Board 
has considered the appellant's lay statements regarding the 
cause of her husband's death but declines to give them any 
weight.  As a layperson, she is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because she does not have 
the requisite medical expertise.  See, e.g., See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  
 
The preponderance of the evidence is against service 
connection for the cause of the veteran's death.  The veteran 
was not service-connected for any disability, and a service-
connected disability did not cause his death.  The evidence 
clearly shows that the veteran died almost 40 years after he 
separated from military service.  There is no probative 
medical evidence linking his terminal pancreatic cancer to 
military service or to any alleged asbestos exposure during 
service.  Moreover, pancreatic cancer appeared long after the 
end of the presumptive period set out at 38 U.S.C.A. §§ 1101, 
1112.   As there is no basis for establishing service 
connection for the terminal pancreatic cancer, there is no 
basis for a finding that a service-connected disability 
caused or contributed to cause his death.  Here, the 
preponderance of the evidence is against the claim.  Glbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, 
service connection for the cause of death is denied. 
 
	
ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


 

____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


